DETAILED ACTION
This action is responsive to the filing of 5/31/2022. Claims 1-12, 14-20 are pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheshagiri (2006/0156252.) 

Claim 1, 15, 18: Sheshagiri discloses a method comprising, by one or more computing systems (Fig. 1): 
receiving, during a first session, one or more inputs (par. 20, actions performed by the user; par. 26, user starts the client program; par. 28, Typical user activities that can trigger the Contextual Task Recommender include e.g. turning a TV `ON`, inserting an Audio CD into a device, etc.; Fig. 3A: 102, 106, event detection; par. 30, content / device events) associated with one or more first proactive triggers (par. 29, the policy lets the user specify that he is only interested in certain types of files such as, mp3 files (i.e., file type triggers.) By stating this in the policy file, the Policy Filter 68 ignores all content other than mp3s) associated with a first user; 
determining an initial intent (to have a task found that uses the new device and the content (Fig. 3B: 204) based on Fig. 3A: 102, 106 when new device / content is detected in response to user activities, i.e. input, par. 28, turning on the TV, inserting an audio CD) associated with the first user based on the one or more input;
determining, by an assistant system (Fig. 2; InterPlay Controller 60; par. 19) whether the first user is eligible to receive proactive suggestions based on one or more proactive policies (par. 29, By stating this in the policy file, the Policy Filter 68 ignores all content other than mp3s. When the Policy Filter 68 receives mp3 files, the Policy Filter 68 starts the cycle of determining a relevant task and suggesting it to the user; Fig. 3A: 110, par. 31, performs a cycle of policy checks where the device name and the content information are inspected for various parameters (e.g., policy rules)); 
wherein each proactive policy specifies eligibilities (par. 29, the policy lets the user specify that he is only interested in certain types of files such as, mp3 files (i.e., file type triggers); par. 31, policy parameters / rules) corresponding to predefined proactive triggers (par. 29, file type triggers corresponding to certain (i.e. predefined) types of files), 
determining, responsive to determining the first user is eligible to receive proactive suggestions, a subsequent intent (Fig. 3B: 110, a subsequent specific task resultant from performing a cycle of policy checks) associated with the first user based on the initial intent and user context data (par. 31, user’s location; par. 9, system builds the context by correlating time, device information, content information, location information and actions performed by the user) associated with the first user;
generating, responsive to determining the first user is eligible to receive proactive suggestions (par. 29, the policy lets the user specify that he is only interested in certain types of files such as, mp3 files (i.e., file type triggers)), one or more proactive suggestions (Fig. 3A-4, The Contextual Task Recommender’s suggestions are made to meet user’s intentions, hence the checking the context and policy rules that the user made) based on the one or more inputs (par. 28, Typical user activities that can trigger the Contextual Task Recommender include e.g. turning a TV `ON`, inserting an Audio CD into a device, etc.) and the subsequent intent (Fig. 3B: 110, a subsequent specific task resultant from performing a cycle of policy checks) associated with the first user (par. 31, before an appropriate "task suggestion" is provided to the user, the Contextual Task Recommender 65 performs a cycle of policy checks where the device name and the content information are inspected for various parameters (e.g., policy rules); checking to determine if the device location or content location is same as the user's location);
selecting one or more of the proactive suggestions based on task history data  associated with the first user (par. 43, The Contextual Task Recommender 65 also inspects the user's current state; user’s current state in the process of composing a task; recommends the highest ranked task to the user that is most relevant to the user); and 
sending, to a client system associated the first user via an assistant application (Fig. 2: 65, par. 28 contextual task recommender) associated with the assistant system during the first session, instructions for presenting proactive content to the first user (par. 42, "Play Lord of the Rings on the TV", sentence is displayed to the user using e.g. a pop-up window that stays on the screen for a few seconds), wherein the proactive content comprises the selected proactive suggestions (par. 42, the user can execute that task by selecting an "OK" button in the pop-up window.)

However, Sheshagiri doesn’t explicitly disclose wherein the first session is a dialog session. The Examiner takes Official Notice that voice commands are old and well known in computing arts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Sheshagiri so as to interact with the Interplay Controller of Sheshagiri with voice commands in lieu/tandem with a GUI input. One would have been motivated to utilize voice commands in cases where the user may be disabled and has poor eye sight / motor coordination.

Claim 2, 16, 19: Sheshagiri discloses the method of Claim 1, further comprising: determining a delivery schedule of the proactive content, wherein sending the instructions for presenting the proactive content to the first user is based on the delivery schedule (Sheshagiri par. 40; par. 44, priority of tasks; claim 8 suggesting tasks with highest priority first.)  

Claim 3, 17, 20: Sheshagiri discloses the method of Claim 2, wherein the delivery schedule is determined based on one or more of the user context data (Sheshagiri par. 9, priority is based on context, suggesting most relevant to the user first) associated with the first user, user memory associated with the first user, or a knowledge graph.  

Claim 4: Sheshagiri discloses the method of Claim 1, wherein each of the one or more proactive suggestions comprises one or more of a suggested survey, a suggested query, or a suggested task (Sheshagiri par. 42, the user can execute that task by selecting an "OK" button in the pop-up window.)
 
Claim 5: Sheshagiri discloses the method of Claim 1, wherein the one or more inputs comprise one or more indications of a completion of a first task, and wherein each of the one or more proactive suggestions comprises one or more of a follow-up survey, a follow-up question, or a follow-up task (Sheshagiri par. 42-44, The Contextual Task Recommender 65 also inspects the user's current state; user’s current state in the process of composing a task; recommends the highest ranked task to the user that is most relevant to the user.)  

Claim 6: Sheshagiri discloses the method of Claim 5, further comprising: receiving, from the client system, a user input from the first user responsive to the presented proactive content; executing a second task responsive to the user input; and generating one or more updated proactive suggestions based on the first task and the execution of the second task (Sheshagiri par. 43, if the user is in the process of composing a task, the Contextual Task Recommender 65 includes this information in the event that it sends out and the client program utilizes this information to delay the display of the task to the user till he/she finishes his/her current activity. When the Contextual Task Recommender 65 finds more than one matching task, it recommends the highest ranked task to the user that is most relevant to the user.)    

Claim 7: Sheshagiri discloses the method of Claim 1, wherein the one or more inputs comprise one or more multimodal signals, and wherein each multimodal signal is based on one or more of a date, a time, a location, a visual signal, a sound signal, an entity update, or a user context (Sheshagiri par. 10, the system builds the context by correlating time, device information, content information, location information and actions performed by the user.)  

Claim 8: Sheshagiri discloses the method of Claim 7, further comprising: receiving one or more updated multimodal signals; and generating one or more updated proactive suggestions based on the updated multimodal signals (Sheshagiri par. 44, upon receiving the contextual event, the client program can take a variety of actions such as, updating the priority of the suggested task among the list of all tasks known to the user, execute the task directly, etc.)  

Claim 9: Sheshagiri discloses the method of Claim 1, wherein generating the one or more proactive suggestions comprises accessing a predetermined suggestion-list comprising a plurality of proactive suggestions (Sheshagiri par. 35, list of available tasks.)  

Claim 10: Sheshagiri discloses the method of Claim 9, wherein the predetermined suggestion-list is generated based on one or more of the task history data associated with the first user, user memory associated with the first user (Sheshagiri par. 35, a task that matches the device and the MIME-type), or a knowledge graph.

Claim 11: Sheshagiri discloses the method of Claim 1, wherein determining whether the first user is eligible to receive proactive suggestions is further based on one or more of the user context data associated with the first user (Sheshagiri par. 21, Determining context information such as user's location, the device he/she is using, the content that the user wants to use and the content and the devices that the user is allowed to use, [0023] (2) Optionally, providing policy rules for controlling the behavior of the system, and [0024] (3) Utilizing the user's contextual information to suggest a task that matches the current context), the task history data associated with the first user, or user memory associated with the first user.  

Claim 12: Sheshagiri discloses the method of Claim 1, wherein selecting the one or more of the proactive suggestions is further based on one or more of the user context data associated with the first user (Sheshagiri par. 21, Determining context information such as user's location, the device he/she is using, the content that the user wants to use and the content and the devices that the user is allowed to use, [0023] (2) Optionally, providing policy rules for controlling the behavior of the system, and [0024] (3) Utilizing the user's contextual information to suggest a task that matches the current context), user memory associated with the first user, or a knowledge graph.  

Claim 13: Sheshagiri discloses the method of Claim 1, further comprising: determining an initial intent associated with the first user based on the one or more inputs (par. 29, user specify that he is only interested in certain types of files such as, mp3 files); and determining a subsequent intent associated with the first user based on the initial intent, wherein generating the one or more proactive suggestions is further based on the subsequent intent (Sheshagiri par. 29, by stating this in the policy file, the Policy Filter 68 ignores all content other than mp3s. When the Policy Filter 68 receives mp3 files, the Policy Filter 68 starts the cycle of determining a relevant task and suggesting it to the user.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M. Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
6/14/2022